                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7                               IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                              ABANTE ROOTER & PLUMBING, INC.,
                               For the Northern District of California




                                                                         12                  Plaintiff,                                    No. C 18-05750 WHA
                                                                         13     v.
                                                                         14                                                                ORDER DENYING MOTION
                                                                              LEADEXCEL INC., RON TAYLOR, and                              TO STRIKE AND
                                                                         15   DOES 1 through 30,                                           RESETTING INITIAL CASE
                                                                                                                                           MANAGEMENT
                                                                         16                  Defendants.                                   CONFERENCE
                                                                                                                              /
                                                                         17
                                                                         18          Plaintiff moves to strike defendants’ answer to the amended complaint (Dkt. No. 30).

                                                                         19   Plaintiff’s motion is DENIED. The hearing set for April 25, 2019 at 8:00 A.M. is VACATED.

                                                                         20   Here are the details.

                                                                         21          Plaintiff filed the amended complaint on December 14, 2018, alleging claims under the

                                                                         22   Telephone Consumer Protection Act against two separate defendants — an individual (Ron

                                                                         23   Taylor) and a corporation (LeadExcel Inc.) (Dkt. No. 12). Neither defendant appeared at the

                                                                         24   initial case management conference on January 3, 2019 (Dkt. No. 20). An order issued

                                                                         25   requiring notice be served to defendants and rescheduling the initial case management

                                                                         26   conference to February 14, 2019 (Dkt. No. 19). If defendants had ever been served pursuant to

                                                                         27   the order, proof of service was not filed on the docket.

                                                                         28          Still, on February 1, 2019, well past the deadline to answer the amended complaint,
                                                                              defendant Ron Taylor, appearing pro se, answered the amended complaint on behalf of himself
                                                                          1   and purportedly LeadExcel (Dkt. No. 22). The answer attached a certified notice from the
                                                                          2   bankruptcy court in Pennsylvania that defendant Taylor was in bankruptcy proceedings. At the
                                                                          3   time, plaintiff did not oppose the belated filing. To the contrary, plaintiff filed a notice showing
                                                                          4   that this action should be stayed in full (Dkt. No. 23).
                                                                          5          An order issued allowing the belated answer and staying this action as to Ron Taylor
                                                                          6   pending resolution of defendant Taylor’s Chapter 13 bankruptcy proceeding (Dkt. No. 24).
                                                                          7   Because nothing had been filed affirming that the bankruptcy extended to LeadExcel, the order
                                                                          8   requested a status report from both parties to clarify LeadExcel’s involvement with any
                                                                          9   bankruptcy proceeding. An initial case management conference was set for April 25, 2019, at
                                                                         10   11:00 A.M. as to LeadExcel. By the deadline for the status report, however, the sole response
                                                                         11   to the order had been a re-posting of the same notice of individual bankruptcy filed by Ron
United States District Court
                               For the Northern District of California




                                                                         12   Taylor (Dkt. No. 25). Neither LeadExcel, nor plaintiff, responded to the order.
                                                                         13          An order to show cause issued as to both the plaintiff and LeadExcel (Dkt. No. 27).
                                                                         14   Plaintiff timely responded to the order to show cause (Dkt. No. 28). LeadExcel did not respond
                                                                         15   at all. In its response, plaintiff confirmed that to its knowledge LeadExcel is not directly
                                                                         16   involved with any bankruptcy proceeding. Plaintiff, however, again requested that this action
                                                                         17   be stayed in its entirety. This request was again denied (Dkt. No. 29). The initial case
                                                                         18   management conference remained scheduled for April 25, 2019 at 11:00 A.M.
                                                                         19          On March 22, 2019, plaintiff moved to strike defendant’s answer as to LeadExcel (Dkt.
                                                                         20   No. 30). LeadExcel’s response to this motion had been due on April 5, 2019. LeadExcel never
                                                                         21   responded. This order follows.
                                                                         22          Notwithstanding that LeadExcel did not respond to the motion, plaintiff’s motion is both
                                                                         23   improper and untimely. Although plaintiff has not specified under which rule of civil procedure
                                                                         24   this motion has been brought, this order considers the motion as having been brought under
                                                                         25   Federal Rule of Civil Procedure 12(f) (motion to strike a defendant’s pleading). Under Rule
                                                                         26   12(f), “[t]he court may strike from a pleading an insufficient defense or any redundant,
                                                                         27   immaterial, impertinent, or scandalous matter.” Defendants’ answer is neither a defense, nor
                                                                         28   redundant, immaterial, impertinent, or scandalous. It is simply an answer — admitting some of


                                                                                                                               2
                                                                          1   the allegations in the operative complaint and denying most. Further, Rule 12(f) provides that
                                                                          2   “[t]he court may act . . . on motion made by a party either before responding to the pleading or,
                                                                          3   if a response is not allowed, within 21 days after being served with the pleading” (emphasis
                                                                          4   added). Thus, even if this were an applicable motion under Rule 12(f), it should have been
                                                                          5   brought within 21 days.
                                                                          6          This plaintiff did not do. Defendant Taylor filed his answer on behalf of all defendants
                                                                          7   on February 1, 2019. Plaintiff moved to strike 50 days later on March 22, 2019. Plaintiff’s
                                                                          8   motion to strike the answer is therefore DENIED. The hearing set for April 25, 2019 at 8:00
                                                                          9   A.M. is VACATED.
                                                                         10          Still, as a corporate entity, LeadExcel must be represented by licensed counsel. See
                                                                         11   Rowland v. California Men’s Colony, 506 U.S. 194, 201–202 (1993); Civil L.R. 3-9(b). In
United States District Court
                               For the Northern District of California




                                                                         12   other words, defendant Ron Taylor, a pro se litigant not licensed to practice law in California,
                                                                         13   cannot appear on behalf of the corporation LeadExcel. Default may be entered against a
                                                                         14   corporation when it fails to retain counsel. See, e.g., United States v. High Country Broad. Co.,
                                                                         15   3 F.3d 1244, 1245 (9th Cir. 1993).
                                                                         16          Before any further action will be taken, however, a brief period of time is warranted to
                                                                         17   allow licensed counsel to appear on behalf of LeadExcel. Plaintiff has not demonstrated that it
                                                                         18   will suffer any prejudice if LeadExcel is granted such time. “Courts may freely grant leave
                                                                         19   when justice so requires, and public policy strongly encourages courts to permit amendments.”
                                                                         20   Waldrip v. Hall, 548 F.3d 729, 732 (9th Cir. 2008) (citations omitted).
                                                                         21          Accordingly, LeadExcel is given a short period of time — until MAY 2, 2019 at NOON
                                                                         22   — to secure licensed counsel and have counsel appear. The initial case management conference
                                                                         23   is reset for MAY 9, 2019 at 11:00 A.M. No further continuances will be considered. Both
                                                                         24   parties (plaintiff and LeadExcel) are expected to be at the initial case management conference
                                                                         25   on that date and at that time.
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              3
                                                                          1          Plaintiff is further ORDERED to immediately serve a copy of this order to defendant and
                                                                          2   to file proof of service on the docket by APRIL 18, 2019 at NOON. The automatic stay as to the
                                                                          3   individual defendant Ron Taylor remains in effect.
                                                                          4
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                              Dated: April 13, 2019.
                                                                          7                                                          WILLIAM ALSUP
                                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             4
